Citation Nr: 1309420	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  09-49 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness related to Gulf War service. 

2.  Entitlement to service connection for sleep apnea to include as due to an undiagnosed illness related to Gulf War service, and as due to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for benign positional vertigo, claimed as staggering, imbalance, and dizziness, to include as due to an undiagnosed illness related to Gulf War service, and as due to a service-connected disability.  

4.  Entitlement to service connection for swelling of the lower extremities, to include as due to an undiagnosed illness related to Gulf War service, and as due to a service-connected disability.  




REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a Travel Board hearing before the undersigned at the Montgomery, Alabama RO in June 2012.  A transcript of the hearing has been associated with the Veteran's claims file.  After the hearing, the Veteran submitted additional evidence to the Board, along with a written waiver of initial RO review of this evidence.  See 38 C.F.R. § 20.1304 (2012).

The issues of entitlement to service connection for swelling of the lower extremities, to include as due to an undiagnosed illness related to Gulf War service, and as due to a service-connected disability and entitlement to service connection for benign positional vertigo, claimed as staggering, imbalance, and dizziness, to include as due to an undiagnosed illness related to Gulf War service, and as due to a service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, noting that he only intended to appeal the issues of service connection for sleep apnea, benign positional vertigo, and swelling of the lower extremities.    

2.  The evidence of record shows that the Veteran's currently diagnosed sleep apnea cannot be reasonably disassociated from service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria have been met for the appellant to withdraw his appeal with respect to the issues of entitlement to service connection for memory loss.  38 U.S.C.A.          § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  Sleep apnea is proximately due to or the result of service-connected PTSD.           38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R.             § 20.204.

In the present case, the August 2008 rating decision denied service connection, in part, for sleep apnea, swelling of lower extremities, memory loss, and benign positional vertigo.  The Veteran submitted a notice of disagreement and the RO issued a Statement of the Case in November 2009.  The Veteran then submitted a VA Form 9, perfecting the appeal, in December 2009.  A Supplemental Statement of the Case was issued in December 2011.  In a second VA Form 9 received in January 2012, the Veteran expressly noted that he only wished to appeal service connection for sleep apnea, swelling of both lower extremities, and benign positional vertigo.  In an attached sheet to the VA Form 9, the Veteran again noted that he only wished to appeal the issues of service connection for sleep apnea, swelling of the lower extremities, and benign positional vertigo.  The statement of the Veteran's representative also listed the issues on appeal as entitlement to service connection for sleep apnea, swelling of both lower extremities, and benign positional vertigo.  The Board finds that the Veteran's January 2012 VA Form 9 and attached statement effectively withdrew the issue of entitlement to service connection for memory loss from appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.

Service connection for Sleep Apnea

Without deciding whether notice and development requirements have been satisfied, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  This is so because the Board is taking action favorable to the Veteran by granting the issue of service connection for sleep apnea.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran claims that his sleep apnea is related to his service-connected PTSD.

The record shows that the Veteran has a current disability.  The VA treatment records reveal diagnoses of obstructive sleep apnea.  In addition, the Veteran is service connected for PTSD.  Thus, the remaining inquiry is whether the sleep apnea was proximately caused or aggravated by the service-connected PTSD.

The Veteran was provided a VA examination in October 2009.  A review of the service treatment records documented that the Veteran had a finding of sleep disturbance during service and the Veteran reported chronic problems since the 1970s.  The examiner listed an assessment of sleep apnea.  The examiner stated that sleep difficulty was common with many causes possible besides sleep apnea and that the Veteran was not formally diagnosed with sleep apnea until 14 years after service.  The examiner explained that an opinion could not be provided without mere speculation as to whether sleep apnea had its onset in active service.  The examiner did not provide an opinion as to whether the sleep apnea was proximately caused or aggravated by a service-connected disability.

The Veteran was provided a VA Gulf War examination in November 2011.  The Veteran was diagnosed with obstructive sleep apnea.  The examiner stated that since the Veteran's sleep apnea was a diagnosable disease with a clear and specific etiology, it was unlikely that the disability was related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  The examiner did not provide an opinion as to whether sleep apnea was proximately caused or aggravated by a service-connected disability.

The Veteran's primary care physician, Dr. M.O., submitted a letter dated in March 2010.  Dr. M.O. stated that he treated the Veteran since November 2005 and reviewed the Veteran's VA medical records.  Dr. M.O. noted that there was no evidence of obstructive sleep apnea during the Veteran's military service.  On March 10, 2006, the Veteran underwent a sleep study and was diagnosed with obstructive sleep apnea.  From review of the VA medical records, it was clear that the Veteran suffered from PTSD and co-morbid depression.  Dr. M.O. stated that he reviewed the physical causes for the Veteran's disturbed sleep and daytime somnolence, including his service-connected traumatic musculoskeletal injuries to his lower extremities that render him in chronic pain, requiring maintenance opioid analgesics.  In addition to the physical problems that contribute to obstructive sleep apnea and disrupted sleep architecture, the Veteran also suffered from various co-morbid psycho-social problems that were common in patients with obstructive sleep apnea and PTSD, including: depression, anxiety, fatigue, problems with concentration, personality changes, decreased memory, daytime somnolence, irritability, mood changes, insomnia, nightmares, nocturnal panic attacks, and frequent awakenings.  Based on the examinations of the Veteran and review of pertinent records, Dr. M.O. supported the Veteran's claim that the treatment of his service-connected PTSD and co-morbid depression "in all probability has aggravated" his obstructive sleep apnea.  Dr. M.O. stated that it was "more likely than not" that the obstructive sleep apnea was directly related to the Veteran's service-connected PTSD and its management.

In reviewing the evidence of record, the Board is aware that the evidence is limited with respect to nexus evidence.  However, the Board concludes that in this case, as it now stands, the evidence weighs in favor of service connection for sleep apnea.  The Veteran's primary care physician, Dr. M.O., opined that it was more likely than not that the sleep apnea was directly related to the service-connected PTSD.  Dr. M.O. based his opinion on examination of the Veteran and review of the medical records.  Although the Board could remand for a clarifying nexus opinion, the Board finds that the medical evidence is sufficient to decide the Veteran's claim. 38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Accordingly, resolving any doubt in favor of the Veteran, the Board will grant service connection for sleep apnea.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The issue of entitlement to service connection for memory loss is dismissed.

Service connection for sleep apnea is granted.


REMAND

With respect to the Veteran's claim for service connection for benign positional vertigo, claimed as staggering, imbalance, and dizziness, the Board finds that additional development is required.  The record shows that the Veteran has reported experiencing spells which include symptoms of imbalance, staggering, and dizziness.  The Board acknowledges that the Veteran is service-connected for headaches with left sided numbness and dizziness.  However, the record shows that the Veteran is diagnosed with benign paroxysmal positional vertigo.  Vertigo is defined as "an illusory sense that either the environment or one's own body is revolving; it may result from diseases of the inner ear or may be due to disturbances of the vestibular centers or pathways in the central nervous system.  The term is sometimes erroneously used to mean any form of dizziness."   Dorland's Illustrated Medical Dictionary 2080, 31st edition (2007).  Thus, although the Veteran is service-connected for headaches with left-sided numbness and dizziness, the evidence suggests that the Veteran is diagnosed with a separate disorder, but additional medical information is required to determine whether the Veteran's reported symptoms are part and parcel of his service-connected headaches or a separate disease process.  Indeed, the medical records in this case contain conflicting information regarding the Veteran's reported symptoms of staggering, imbalance, and dizziness.  The private medical records indicate that the Veteran experiences vertigo with extreme neck rotation.  Others suggest that there may be a relationship between the Veteran's PTSD and his dizziness.  The records have also noted that there are a number of factors for imbalance and vertigo to include an in-service concussion.  Further, there has also been a suggestion that the Veteran may have Meniere's disease.  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability, which is proximately due to, or the result of service-connected disease or injury.  38 C.F.R.  § 3.310(a).  VA is required to provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R.      § 3.159(c)(4) (2012).  As the evidence indicates that the Veteran's vertigo may be related to a service-connected disability, the Board finds that a VA examination is required to determine the nature and etiology of any disability that may be present.                 

Finally, the Veteran has contended that his pain and swelling of the lower extremities is related to active service or a service-connected disability.  The record shows that the Veteran has been diagnosed with peripheral vascular disease.  The Veteran was afforded a VA Gulf War examination in November 2011.  The Veteran was diagnosed with peripheral vascular disease; however, the examiner only provided an opinion that it is a diagnosable disease with a clear and specific etiology and it was not likely that the diagnosed disease was related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  There is no opinion as to whether any peripheral vascular disease is causally or etiologically related to active service or proximately caused or aggravated by a service-connected disability.  In the Board's own limited research, it appears that risk factors for developing peripheral vascular disease can include high blood pressure and atherosclerosis.  The Veteran is service-connected for hypertension and coronary artery disease.  Therefore, the Veteran should be afforded a VA examination to determine the nature and etiology of the claimed disability.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any disability present with respect to the Veteran's reports of staggering, dizziness, and imbalance.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review the claims file.  The examiner should respond to the following questions:  

(a) The examiner should provide a diagnosis with respect to the Veteran's reported symptoms.  

(b) If no diagnosis is provided with respect to any of the Veteran's symptoms, the examiner should note whether the symptom(s) is/are part and parcel of the service-connected headaches with left-sided numbness and dizziness or another service-connected disability rather than a separately identifiable disease process.

(c) The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any diagnosed disability had its onset during active service.  The examiner should also provide an opinion as to whether it is at least likely as not that (50 percent likelihood or higher) that any disability is causally or etiologically related to the Veteran's active service.  The examiner should note the Veteran's reports of an in-service head injury.

(d) Finally, the examiner should opine as to whether it is at least as likely as not (50 percent likelihood or higher) that any disability was either caused or permanently aggravated by a service-connected disability.  

The examiner should note that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond the natural progress of the disorder, versus a temporary flare-up of symptoms.  If the examiner determines that the diagnosed disability was aggravated by a service-connected disability, the examiner should identify the level of disability caused by the service-connected disability, to the extent possible.

A rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any disability present with respect to the Veteran's swelling and pain of the lower extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review the claims file.  

The examiner should opine as to whether it is at least as likely as not that any disability, to include peripheral vascular disease, was either caused or aggravated by a service-connected disability.

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any diagnosed disability, to include peripheral vascular disease, had its onset during active service.  The examiner should also provide an opinion as to whether it is at least likely as not that any disability is causally or etiologically related to the Veteran's active service.  

The examiner should note that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond the natural progress of the disorder, versus a temporary flare-up of symptoms.  If the examiner determines that the diagnosed disability was aggravated by a service-connected disability, the examiner should identify the level of disability caused by the service-connected disability, to the extent possible.

A rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included the claims folder, and the record must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  When the development requested has been completed, the case should be reviewed by the RO on the entire evidence of record.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


